Citation Nr: 1112686	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the severance of service connection for the cause of the Veteran's death was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously before the Board in December 2010, when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, this matter was remanded so an opinion, and amended death certificate if so warranted, could be obtained from the Chief Medical Examiner, Dr. N.P.  Review of the evidence suggests that the AMC misunderstood the Board's instructions because the AMC did not contact Dr. N.P., but rather contacted the appellant, requesting that she submit a VA Form 21-4142, Authorization and Consent to Release Information, for the medical records associated with Dr. N.P.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be remanded for compliance with the December 2010 remand instruction.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her to authorize the release of the Veteran's medical records to the Chief Medical Examiner, Dr. N.P., in order to obtain another opinion.  

2.  Then, contact the Chief Medical Examiner, Dr. N. P., and ask him to review the relevant medical evidence.  After such review, the Chief Medical Examiner is requested to provide an opinion as to the cause of the Veteran's death.  Specifically, as to whether the cause of the Veteran's death was carcinoma of the larynx.  A rationale for any opinion expressed is requested.  

3.  If and only if an opinion is received from Dr. N.P. which indicates the cause of death is cancer of the larynx, forward the complete record to an appropriate physician to obtain a medical opinion as to the cause of the Veteran's death.  That physician should address the conflict between opinions which show the cause of death as either cancer of the larynx or cancer of the tonsil.  A rationale for any opinion expressed is requested.  

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


